This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0923

                                 In re the Marriage of:
                               Moslais X. Vue, petitioner,
                                       Appellant,

                                           vs.

                                      Khue Vue,
                                      Respondent.

                                Filed February 9, 2015
                                       Affirmed
                                 Stoneburner, Judge

                           Washington County District Court
                              File No. 82-FA-12-4043

Moslais X. Vue, Cottage Grove, Minnesota (pro se appellant)

Vincent Stevens, Miller & Stevens, P.A., Wyoming, Minnesota (for respondent)


      Considered and decided by Stauber, Presiding Judge; Worke, Judge; and

Stoneburner, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                          UNPUBLISHED OPINION

STONEBURNER, Judge

       In this pro se appeal from a marriage-dissolution decision, appellant-mother

challenges the district court’s decisions to (1) hear respondent-father’s post-trial motion and

grant father’s request to award him the insurance policy on his parents’ lives based on what

mother characterizes as an erroneous finding that she agreed to this award; (2) split physical

custody of the parties’ children based on what mother characterizes as inadequate findings;

(3) not make child support retroactive to the date of the hearing on temporary motions and

not deviate from child-support guidelines; (4) award the homestead to father and make him

responsible for the mortgages; and (5) sign the real estate summary disposition without

giving mother one week to object to the document as agreed to by the parties.

       Because (1) father’s post-trial motion on which relief was granted was timely and the

award of the omitted insurance policy was not an abuse of discretion; (2) the findings

adequately support the custody award; (3) the district court did not abuse its discretion in

determining child support or in awarding the homestead to father; (4) mother lacks standing

to challenge the order requiring father to pay the mortgages; and (5) the district court was

not bound by the parties’ agreement or otherwise required to give mother one week to object

to the real estate summary disposition after it was filed with the district court and mother has

not shown any prejudice resulting from the signing of the summary disposition, we affirm.

                                           FACTS

       Appellant-mother Moslais X. Vue and respondent-father Khue Vue married in 1996,

separated in 2012, and their marriage was dissolved in 2013 after a four-day trial. There are


                                               2
four children of the marriage, born in 1997, 2001, 2004 and 2006. During the parents’

separation, mother had primary custody of the two younger children and father had primary

custody of the two older children.

       In the dissolution proceeding, mother sought sole legal and physical custody of all

the children. Father sought joint legal and sole physical custody of all the children. The

district court interviewed the two oldest children in chambers.          Neither expressed a

preference for a custodial parent, but both expressed a desire that custody not be split. The

district court recited testimony on each of the statutory factors regarding a custody

determination and made findings based on the testimony that it is in the children’s best

interests that (1) the parents share legal custody; (2) mother have sole physical custody of

the two younger children; and (3) that father have sole physical custody of the two older

children.

       During the dissolution proceedings, father attempted to conceal the fact that he

underwent bankruptcy in 2011. The district court held him in contempt for failing to

disclose the bankruptcy proceedings, fined him $3,000, and stayed an additional $27,000

fine. Mother asserted that father violated the contempt conditions and requested a division

of the parties’ retirement accounts in lieu of execution of the stayed fine. She also sought an

upward deviation from the child-support guidelines due to father’s actions of concealing and

dissipating marital assets during the dissolution proceedings. The district court concluded

that awarding mother $21,210 in attorney fees “is a sufficient remedy for [father’s]

behavior.” The district court also denied mother’s request to make the child-support award




                                              3
retroactive to the date of the temporary hearing, which would have retroactively increased

the amount of temporary child support ordered.

      Both parties wanted to remain in the admittedly “underwater” homestead. Father

testified that he is able to make the mortgage payments to retain the homestead. Mother

testified that she is unable to make the payments but should be able to remain in the

homestead pending foreclosure. The district court awarded the homestead to father, subject

to the first and second mortgages.       The district court ordered that father be solely

responsible for payment of the mortgages, insurance, taxes, and utilities. The district court

ordered the parties to “cooperate in the prompt entry of a Summary Real Estate Disposition

Judgment awarding to [father] all interest in the homestead.”

      Father filed a post-trial motion requesting, among other things, that he be named the

sole beneficiary of a policy insuring his parents’ lives. Mother’s petition for dissolution

contained this request, but the policy was not mentioned during the dissolution trial and was

omitted from the judgment. Father amended the motion several times not relevant to this

request. Mother also filed a post-trial motion and objected to father’s post-trial motions as

untimely.   The district court found that father’s initial motion was timely but noted

procedural deficiencies in the motions of each party.       Nonetheless, the district court

considered the motions of both parties “[i]n the interests of fairness and judicial

expediency.” The only post-trial relief granted to father was the award of the omitted

insurance policy, which, the district court noted, mother had requested be assigned to father

in her dissolution petition. The only post-trial relief granted to mother amended the

beginning and end time of parenting time for the New Year’s holiday.


                                             4
       After the amended judgment was entered, father prepared a summary real estate

disposition and filed it with the court, requesting that mother have one week to object to the

document. But the district court signed the document on the day after it was filed.

       This appeal followed.

                                      DECISION

I.     Post-trial motions and insurance policy

       Mother asserts that the district court erred by considering father’s post-trial motions

because the motions were untimely and the initial motion did not include a hearing date.

Minn. R. Civ. P. 59.03 requires, in relevant part, service of a notice of motion and motion

for a new trial or amended judgment within 30 days of service of notice by a party of the

filing of the decision or order. We review the construction and application of procedural

rules de novo. Eclipse Architectural Grp. v. Lam, 814 N.W.2d 692, 696 (Minn. 2012). To

prevail on appeal, an appellant must show both error and prejudice resulting from the error.

Midway Ctr. Assocs. v. Midway Ctr., Inc., 306 Minn. 352, 356, 237 N.W.2d 76, 78 (1975).

       Father served a notice of filing of the district court’s judgment and decree on

December 6, 2013, and served his initial post-trial motion on January 3, 2014, requesting, in

relevant part, that he be awarded the omitted life insurance policy. The district court

correctly concluded that the initial motion was timely and granted relief only on this motion.

Mother has failed to demonstrate any prejudice to her by the district court’s consideration of

father’s amended motions. We therefore do not address mother’s challenge to the timeliness

of those motions.




                                              5
          Mother alternatively argues that even if the initial motion was timely filed, the

absence of a hearing date precludes consideration of that motion. We also need not address

the merits of that assertion because mother has not alleged that she was prejudiced in any

way by the form of the motion.

       Mother asserts that the district court erred by finding that mother agreed to making

father the sole beneficiary of the policy covering his parents’ lives. But the district court

correctly noted that the only mention of this policy is in mother’s dissolution petition that

requests just that. Mother has not asserted any prejudice resulting in the district court’s

grant of father’s motion. Because mother has failed to show any prejudice resulting from

the district court’s consideration of father’s post-trial motion and amendments or grant of

relief regarding the insurance policy, she is not entitled to any relief on appeal for these

claims.

II.    Custody award

       “When determining whether findings are clearly erroneous, the appellate court views

the record in the light most favorable to the [district] court’s findings.” Vangsness v.

Vangsness, 607 N.W.2d 468, 472 (Minn. App. 2000). In this case, there is no merit to

mother’s assertion that, regarding the custody determination, the district court merely

recited testimony and failed to make any actual findings that support its award of split

physical custody. The district court, after considering the evidence on each of the statutory

factors, including the parties’ capacity to cooperate and communicate, determined that it is

in the best interests of the children to keep them in their existing environments and schools,

where they are well-adjusted.       Some of the district court’s “findings” merely recite


                                              6
testimony, but the district court made additional findings based on the recited testimony.

The findings demonstrate that the district court considered all of the appropriate factors

required by Minn. Stat. § 518.17, subd. 1(a) (2014).

       Split custody decisions are within the discretion of the district court, although such

decisions are viewed as unfortunate and are carefully scrutinized. Rinker v. Rinker, 358
N.W.2d 165, 168 (Minn. App. 1984). The law “leaves scant if any room for an appellate

court to question the [district] court’s balancing of best-interests considerations.”

Vangsness, 607 N.W.2d at 477. The district court determined that mother and father are

capable of communicating and cooperating to maximize times the children can be together

and that keeping the children in their existing environments and schools, where they are

well-adjusted, is in their best interests. “That the record might support findings other than

those made by the [district] court does not show that the . . . findings are defective.”

Vangsness, 607 N.W.2d at 474. On this record we cannot conclude that the district court

abused its discretion in the award of split custody.

III.   Child support

       Mother argues that the district court abused its discretion by failing to deviate

upwards from the child-support guidelines. Mother asserts that the district court failed to

consider father’s unscrupulous conduct and the disparity of their incomes, which, she

asserts, justify deviation from the guidelines.        Mother also challenges as an abuse of

discretion the district court’s failure to retroactively modify temporary child support. “We

will reverse a district court’s child-support order only if we are convinced that the district

court abused its broad discretion by reaching a clearly erroneous conclusion that is against


                                               7
logic and the facts on record.” Hunley v. Hunley, 757 N.W.2d 898, 900 (Minn. App. 2008)

(quotation omitted).

       The district court plainly considered father’s conduct by concluding that father’s

conduct made his financial figures untrustworthy and using mother’s calculation of father’s

income to determine child support. Because the child-support formula already takes into

account disparity of income, mother’s argument for deviation based on the disparity of

income is without merit. See Minn. Stat. § 518A.43 (2014). We also find no merit in

mother’s argument that child support should be used to punish father for past conduct. And

we do not find an abuse of discretion in the district court’s failure to make the child-support

award retroactive to the date of the temporary hearing. Temporary orders for child support

are permissive. Minn. Stat. § 518.131, subd. 1(c) (2014). Mother is not entitled to relief on

appeal from the district court’s child-support determinations.

IV.    Award of homestead to father subject to encumbrances

       Mother objects to the award of the homestead to father and asserts that the district

court is without authority to order father to be responsible for the mortgages from which he

had been discharged in bankruptcy.       A district court’s division of marital property is

reviewed for abuse of discretion. Antone v. Antone, 645 N.W.2d 96, 100 (Minn. 2002).

        At trial, mother proposed that she be awarded the homestead pending foreclosure.

Father testified that he wanted to retain the homestead and is able to assume financial

responsibility for it. The district court found that the children in father’s physical custody

are well adjusted to this home and the school they attend as a result of living in the

homestead, and the children in mother’s custody are similarly well adjusted in her home and


                                              8
the school they attend. Awarding the homestead to mother would have caused immediate

disruption in housing and schooling for the younger children and the ultimate disruption in

housing for all of the children after foreclosure. On this record we cannot conclude that the

award of the homestead to father was an abuse of discretion.

V.     Signing of the summary real estate disposition judgment

       Mother asserts that father agreed to allow mother a week to respond to father’s filing

of the summary-real-estate-disposition document. Father, in fact, asked the district court to

provide this time. But the district court signed the judgment immediately. Mother argued

against the district court’s disposition of the homestead at trial and in post-trial motions and

had no right to an additional opportunity to object. Additionally, mother does not assert any

prejudice from the failure of the district court to postpone signing. Because the district court

was not bound by father’s offer to allow mother time to respond, we find no merit in

mother’s assertion that the district court abused its discretion by signing the disposition

judgment immediately.

       Affirmed.




                                               9